Exhibit 10.1
FOURTH AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
     THIS FOURTH AMENDMENT (the “Amendment”) is made as of December 5, 2008, to
the Registration Rights Agreement (the “Agreement”) between Neoprobe Corporation
(the “Company”) and Platinum-Montaur Life Sciences, LLC (the “Purchaser”), dated
December 26, 2007, as amended by the Amendment to Registration Rights Agreement,
dated February 7, 2008, Second Amendment to Registration Rights Agreement dated
April 16, 2008, and Third Amendment to Registration Rights Agreement dated
July 10, 2008. Capitalized terms not otherwise defined herein shall have the
meanings defined in the Agreement.
Recital
     The Company and the Purchaser desire to amend certain provisions of the
Agreement to modify the description of the Registrable Securities as to which
the Company is required to file a registration statement.
Statement of Agreement
     In consideration of the foregoing, and of their mutual promises contained
herein, the parties agree as follows:
     1. Resale Registration. The first sentence of Section 2(a) of the Agreement
which originally stated that “On or prior to the Filing Date the Company shall
prepare and file with the Commission a “resale” Registration Statement providing
for the resale of all Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415,” shall be deleted in its entirety and
replaced with the following: “On or prior to the thirtieth (30th) day following
the Third Closing Date (as that term is defined in the Purchase Agreement) the
Company shall prepare and file with the Commission a post-effective amendment to
the registration statement on Form S-1 (file no. 333-150650) filed by the
Company on May 5, 2008 (the “Registration Statement”), providing for the:
(a) deregistration of the shares of Common Stock issuable upon the conversion of
the Series B Note issued to the Purchaser pursuant to the Purchase Agreement and
the shares of Common Stock issuable upon the exercise of the Series X Warrant
issued to the Purchaser pursuant to the Purchase Agreement; and (b) registration
of the resale of: (i) the shares of Common Stock issuable upon conversion of the
Preferred Stock issued to the Purchaser pursuant to the Purchase Agreement;
(ii) the shares of Common Stock issuable upon exercise of the Series Y Warrant
issued to the Purchaser pursuant to the Purchase Agreement; (iii) 3,500,000
shares of Common Stock issuable as interest or dividends on the Notes and the
Preferred Shares; and (iv) up to 4,666,666 shares issuable upon the conversion
of the Series B Note issued to the Purchaser pursuant to the Purchase Agreement,
provided that the total number of shares of Common Stock registered shall not
exceed 20,166,666, for an offering to be made on a continuous basis pursuant to
Rule 415. Additionally, within thirty-five (35) days of receipt from the Holder
of written request therefor, the Company shall prepare and file with the
Commission an additional “resale” registration statement providing for the
resale of: (i) the shares of Common Stock issuable upon the conversion of the
Series A Note issued to the Purchaser pursuant to the Purchase Agreement;
(ii) the shares of Common Stock issuable upon the exercise of the Series W
Warrant issued to the Purchaser pursuant to the Purchase Agreement; (iii) any
unregistered shares of Common Stock issuable upon the conversion of the Series B
Note issued to the Purchaser pursuant to the Purchase Agreement; and (iv) the
shares of Common Stock issuable upon the exercise of the Series X Warrant issued
to the Purchaser pursuant to the Purchase Agreement, provided, however, that the
Company shall not be required to file such additional registration statement, or
may exclude shares from such additional registration statement, if it believes
in good faith, based upon advice from the Commission’s Staff, that application
of Rule 415 would not permit registration of all or the excluded portion of such
shares.
     2. Sole Holder. Purchaser represents that it has not assigned or otherwise
transferred any of the Registrable Securities, and that as of the date of this
Amendment, it is the sole Holder of the Registrable Securities.

 



--------------------------------------------------------------------------------



 



     3. No Other Modification. Except as expressly modified or amended hereby,
the terms and conditions of the Agreement shall remain unchanged and in full
force and effect, and each of the parties hereby ratifies and confirms the same.
In the event of any conflict between the terms of the Agreement or any previous
amendment to the Agreement and this Amendment, the terms of this Amendment shall
govern.
     4. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original and all such counterparts together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized persons as of the date first
indicated above.

            NEOPROBE CORPORATION
      By:   /s/ Brent L. Larson         Name:   Brent L. Larson        Title:  
Vice-President, Finance, Chief Financial Officer
Treasurer and Secretary        PLATINUM-MONTAUR LIFE SCIENCES, LLC
      By:   /s/ Michael Goldberg         Name:   Michael Goldberg       
Title:   Portfolio Manager     

2